Citation Nr: 1241966	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for post-operative derangement and arthritis of the right knee (right knee disability). 

2.  Entitlement to an evaluation in excess of 10 percent for post-traumatic tricompartmental arthritis of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to March 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  In pertinent part of that rating decision, the RO denied the benefits sought on appeal. 

In August 2010, the Veteran testified before the undersigned during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.

In January 2012, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the remand directive, the AMC obtained copies of outstanding VA treatment records, asked the Veteran to identify any additional records, and provided the Veteran with a February 2012 VA examination to evaluate the severity of his bilateral knee disabilities.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Since the matters have returned to the Board, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file has been considered in conjunction with this decision.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by no more than x-ray evidence of degenerative arthritis, with painful and limited motion from 8 to 90 degrees, and with tenderness on palpitation.  He has a history of meniscus involvement with objective findings of crepitus and McMurray's test.  There is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.  The Veteran's left knee disability is manifested by x-ray evidence of degenerative arthritis, with painful and limited motion from 5 to 100 degrees, and with crepitus.  There is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for right knee disability, currently identified as degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2012).

2.  The criteria for an evaluation in excess of 10 percent for left knee disability, currently identified as degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran September 2007 that addressed the notice elements concerning his increased rating claim.  The September 2007 letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA examinations in September 2007 and in February 2012.  In these examination reports, the VA examiner fully identified and evaluated the severity of the Veteran's symptomatology due to his bilateral knee disabilities.  The examinations are accordingly fully adequate for rating purposes.  

The Veteran has not articulated that his disabilities have worsened since 2012 VA examination.  Rather, he maintains that his symptomatology has been consistently as severe throughtout the period under appeal.  To that extent, the contemporaneous VA treatment records and examination reports, including the February 2012 VA report, collectively contain sufficient information and are adequate for rating purpose.  See 38 C.F.R. §§ 3.326(b), (c).  As aptly noted by record, the examining VA physicians in May and September 2012 who evaluated the Veteran's knees recorded pertinent clinical findings, including those specific to evaluating functional loss under 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met for the period discussed below.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 



2.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's left knee disability is currently evaluated with a 10 percent rating under Diagnostic Code 5010.  It had been previously evaluated as noncompensable under Diagnostic Code 5260.  

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5258, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran's claims that his left and right knee disabilities are more severe than reflected by the currently assigned evaluations.  A review of the claims file shows that the Veteran filed his claim for an increased rating for his left and right knee disabilities in August 2007.  In support of his claim, the Veteran submitted records of private treatment dated in April 1996 that show the Veteran had undergone arthroscopic surgery for the removal of a large loose body and debridement of degenerative changes and torn meniscus of his right knee. 

The Veteran was afforded a VA examination in September 2007 to evaluate the severity of his right and left knee disabilities.  The examination report shows that the Veteran complained of bilateral knee pain with walking more than a mile, with climbing stairs, and with kneeling and squatting.  He also complained of swelling, stiffness, weakness, and instability in his knees.  The Veteran reported that he relieved his knee pain with ibuprofen and he uses ice to reduce the swelling his knees.  The Veteran also reported that he experiences flare-ups of right knee pain to a level of nine out of ten on a daily basis that will last for a couple of hours after taking the ibuprofen.  He reported less severe and frequent flare-ups in his left knee that occur about twice a week to a level four out of ten and that will last for an hour after taking his ibuprofen.  He added that during flare-ups, he needed to stop and rest.  The Veteran reported that he is currently retired, but when he worked as an electrician, his knees affected his ability to work in small spaces and get down on his hands and knees to work on electrical components.  He reports that he is no longer able to fish, because he has difficulty walking over rock and uneven surfaces.  

On physical examination, the September 2007 VA examiner observed that the Veteran walked with an antalgic gait that favored his right knee and that there was evidence of abnormal weight-bearing on his right lateral heel.  He did not use an assistance device on ambulation.  The Veteran's gait improved with ambulation and he was able to walk on his heels, toes, and in tandem without difficulty.  Examination of the right knee revealed range of motion from zero to 90 degrees, with pain staring at 90 degrees and with no further range of motion beyond 90 degrees.  There was evidence of increased pain with repetitive range of motion, but there was no additional functional loss due to pain, weakness, decreased endurance, or incoordination.  There was evidence of tenderness with palpation in all aspects of the right knee.  Instability testing revealed no abnormalities in the right knee, except there was evidence of positive McMurray's testing with popping and clicking.  Examination of the left knee revealed range of motion from zero to 110 degrees, with pain staring at 110 degrees and with no further range of motion beyond 110 degrees.  There was objective evidence of crepitus on range of motion testing, but no evidence of pain after repetitive use or additional functional loss due to pain, weakness, decreased endurance, or incoordination.  Instability testing revealed no abnormalities in the left knee.  X-ray film of the knees revealed degenerative changes in both knees.  The examiner diagnosed the Veteran with postoperative derangement of the right knee with tricompartmental arthritis and residual pain and post traumatic tricompartmental arthritis of the left knee with residual pain.  

Private physical therapy treatment records dated in 2008 show that the Veteran sought treatment for bilateral knee pain with reduced range of motion.  An initial evaluation dated in March 2008 shows that the Veteran complained of right knee pain with stiffness, swelling and decreased ambulation.  He reported a history of multiple arthroscopic surgeries to his right and left knees.  Clinical observations revealed that the Veteran ambulated with an antalgic gait.  The right knee was edematous and tender.  He had limited patellar mobility compared to the left knee.  Range of motion testing revealed that the Veteran had range of motion limited from 8 to 98 degrees in the right knee and from 3 to 128 degrees in the left knee.  McMurray testing was positive for the right knee, but there was no objective evidence on stability testing.  The Veteran had decreased muscle strength to four out of five in his right lower extremity.  The Veteran was advised to continue to receive physical therapy in order to decrease pain and swelling, and to restore mobility in his right knee.  An April 2008 re-evaluation report shows that the Veteran had improved mobility in his right knee with range of motion from zero to 110 degrees, but slight overpressure and crepitus were observed.  

A September 2008 VA x-ray film report shows that the Veteran had severe degenerative changes with a large posterior intra-articular loose body in his right knee and degenerative changes in his left knee. 

The record also contains a July 2010 private medical statement from the Veteran's treating physical therapist.  In his statement, the physical therapist noted that he treated the Veteran for a month for right knee pain with degenerative joint disease.  He felt that the Veteran had some improvement with range of motion and strength, but the level of the Veteran's pain remained unchanged.  

Pursuant to the Board's January 2012 remand directives, the Veteran was provided with another VA examination to evaluate the severity of his bilateral knee disability in February 2012.  That examination report shows that the Veteran complained of bilateral knee pain, which he described as at a level eight out of ten.  He reported that his pain will increase when he stays in one position for too long and when he climbs stairs.  On range of motion testing, the Veteran had range of motion in both knees from zero to 100 degrees, with painful motion beginning at 100 degrees.  The Veteran was able to perform repetitive-use testing without any additional limitation of motion.  The examiner marked that the Veteran had functional loss in both of his knees manifested by less movement than normal, painful motion, and disturbance of locomotion.  There was tenderness on palpation of the right knee.  No evidence of reduced muscle strength or instability.  It was noted that the Veteran's right knee disability had meniscus involvement (semilunar cartilage) manifested by a meniscus tear, but no evidence that he had undergone a previous meniscectomy for the removal of cartilage.   Although it was noted that the Veteran had a history of bilateral knee surgery, it was not felt that he had any residuals of the surgeries.  There was no indication of painful and/or unstable residual scars.  The Veteran used a cane to ambulate on occasion.  X-ray film revealed findings of degenerative arthritis in both knees and calcified bodies in the posterior knee joint.  The examiner noted that the Veteran denied inability to work because of his bilateral knee disability, although he reported that his knee disabilities affected his work as an electrician prior to his retirement in 2003.  

Subsequent VA orthopedic treatment records dated in May 2012 and September 2012 have been associated with the claims folder.  The May 2012 VA orthopedic note shows that the Veteran complained of increasing stiffness and pain in both knees since 2008.  He was interested in receiving corticosteroid injections to alleviate his symptomatology.  He was advised that he may eventually need to undergo a total knee replacement in the future.  Physical examination revealed moderate effusions and tenderness in both knees.  His knees were stable on anterior, posterior, varus and valgus testing.  Range of motion testing revealed range of motion in the right knee was limited from 5 to 95 degrees and range of motion in the left knee was limited from 5 to 100 degrees.  Recent x-ray films showed findings of severe degenerative arthritis bilaterally.  He received corticosteroid injections and he was advised to seek follow-up treatment for repeat injections, if needed.  

The September 2012 VA orthopedic note shows that the Veteran reported that the May 2012 injections had been helpful, but he felt that the pain in his knees had returned.  Physical examination revealed range of motion in both knees was limited from 5 to 100 degrees.  Instability testing revealed no abnormalities, but there was evidence of crepitus bilaterally.  No significant evidence of effusion was observed.  He was treated with corticosteroid injections and advised to seek follow-up treatment in the future.

Here, the Veteran contends that his service-connected left and right knee disabilities are manifested by symptomatology that is more severe than indicated by his current assigned evaluations.  Throughout the entire period under appeal, the medical evidence of record shows that the Veteran's left and right knee disabilities are manifested by degenerative changes with pain and limitation on range of motion.  In addition, the medical evidence shows that the Veteran's right knee disability involves a meniscus tear with limitation of motion, and complaints of pain, stiffness, and giving away.

At no point during the period under appeal has the severity of the Veteran's left and right knee disabilities been shown to be more severe than that meeting the objective criteria for a 10 percent rating under the provisions for rating degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's left and right knee disabilities included degenerative arthritis manifested by pain and limitation on range of motion.  As discussed above, this may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  He cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record does contain X-ray evidence of degenerative arthritis in the left and right knees.  Throughout the period under appeal, the medical evidence reflects that the range of motion testing has revealed various geometric findings pertaining to both knees.  However, even when considering the most significant reduction in range of motion testing, the Veteran's left and right knee disabilities do not meet the criteria for a rating in excess of 10 percent under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board considers range of motion limited from 8 to 90 degrees in the right knee and range of motion limited from 5 to 100 degrees in the left knee.  These findings do not approach the degree of limitation that are compensable (limitation to 10 degrees of extension and 45 degrees of flexion).   Even when considering the factors discussed in the Deluca, the limitation of flexion in the Veteran's left and right knees are still well beyond the compensable 45 degrees.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.

The ranges of motion findings do, however, support 10 percent rating for the limitation of extension in the left and right knees, when considering the factors discussed in DeLuca.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5261.  Although the limitation of extension does only strictly meet the criteria for a noncompensable rating under Diagnostic Code 5261, limitations to 5 degrees of extension in the left knee and to 8 degrees of extension in the right knee, more closely approximate limitations of 10 degrees on extension, and such limitation in both knees supports a 10 percent evaluation for each knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  But at no point, does the medical evidence from this period show that the loss of extension in the left and right knees that are greater than 10 degrees so as to warrant a higher rating for degenerative arthritis with loss of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5261.

The Board will now consider whether the Veteran would be entitled to an evaluation in excess of 10 percent for either of his knees under any other potentially applicable diagnostic codes.  Here, the Board observes that the medical evidence does demonstrate that the Veteran's right knee disability involves a meniscus tear.  As explained below, the right knee disability is more aptly rated under Diagnostic Code 5258 than under Codes 5260 or 5261.   

Notably, the record evidence contains no discussion by a medical professional as to whether the diagnostic evidence showing meniscus tear is a result of the Veteran's service-connected right knee strain disability.  Moreover, the Court has instructed that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 require that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As no medical professional has disassociated the Veteran's symptomatology manifested by chronic pain, swelling, tenderness, limitation of motion, and occasional subjective instability of the right knee joint, with his service-connected right knee degenerative changes or the meniscus tear, the Board will afford the Veteran the benefit of the doubt and attribute it all to his service-connected right knee disability.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, there is diagnostic evidence of postoperative derangement in the right knee, to include severely damaged patellofemoral joint and loose calcified bodies, as well as a torn meniscus.  In addition, the September 2007 VA examination report and subsequent VA and private treatment records show right knee tenderness and objective mechanical evidence of right knee clicking and popping.  The September 2007 and February 2012 VA examination reports, the 2008 physical therapy evaluation report, as well as the subsequent VA treatment records, all show positive findings on McMurray test.  Moreover, the medical evidence throughout the entire period under appeal consistently reflects objective findings of painful motion of the right knee joint, and the Veteran's complaints of effusion, pain, and occasional giving away in his right knee, which Board finds to be both competent and credible.  Thus, the Board finds it reasonable to conclude that the 20 percent evaluation for the right knee disability, pursuant to Diagnostic Code 5258, is best applicable here.  38 C.F.R. §§ 4.7, 4.20, 4.21, 4.27 (2011); Butts v. Brown, 5 Vet.App. 532, 539 (1993) (Board's selection of a diagnostic code may not be set aside as "arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law," if relevant data is examined and a reasonable basis exits for its selection).  However, the 20 percent evaluation is the maximum rating available under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Notably, the Veteran cannot receive ratings for his right knee disability under both Diagnostic Code 5258 and Diagnostic Code 5261 without violating the rule against pyramiding.  A precedential opinion of VA Office of General Counsel, which is binding on the Board, has determined that limitation of motion is a relevant consideration under Code 5259, which also addresses disability of semilunar cartilage.  See VAOPGCPREC 9-98.  By analogy, limitation of motion is also a consideration under Diagnostic Code 5258.  Separate ratings under Code 5258 and Codes 5260 and/or 5261 (the Diagnostic Codes which address limitation of flexion and extension of the leg) are therefore precluded due to the prohibition against pyramiding.  38 C.F.R. § 4.14.  Therefore, separate ratings under Diagnostic Code 5260 and/or Diagnostic Code 5261 are not warranted for the right knee.  

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis),  5257 (for rating instability or subluxation), 5259 (for cartilage, semilunar, removal of, symptomatic), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  There are no findings of ankylosis, instability, removal of cartilage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal.  

To date, while the Veteran has reported subjective complaints of instability, no objective findings of instability have been shown.  There have been no objective manifestations or any signs of instability, locking, or episodes of dislocation or subluxation at any point during the period under appeal.  Without an objective finding of even slight instability, there is no basis for affording even a separate 10 percent rating under Diagnostic Code 5257. 

The Board has also considered whether the surgical scars on the knees may provide the basis for higher ratings; however, as there have been no findings that the scars cause limited motion, are unstable or painful on examination, or cover an area greater than 12 square inches, Diagnostic Codes 7800-7805 are not applicable in this case.  (The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.)

In sum, the Board finds that the preponderance of the medical evidence is against a finding in favor of an evaluation in excess of 10 percent for left knee disability for degenerative arthritis with loss of extension and an evaluation in excess of 20 percent for right knee disability for degenerative arthritis with loss of extension and torn meniscus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5258, and 5261.

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that his service-connected left and right knee disabilities have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion, as well as a torn meniscus.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran has stated that the symptomatology associated with his bilateral knee disability affected his ability to work, but his knees to not preclude him from being employable.  Accordingly, a TDIU claim is not raised in conjunction with this issue. 


ORDER

Entitlement to an evaluation in excess of 20 percent for right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


